Citation Nr: 0309622	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-03 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for cold 
injury residuals.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
duodenal ulcer.

3.  Entitlement to an evaluation in excess of 10 percent for 
low back syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to August 
1979.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

Upon a preliminary review of the record, the Board observes 
that the veteran has raised additional claims that require 
referral to the RO.  In a May 2001 letter, the veteran's 
representative requested entitlement to service connection 
for disorders listed as: thoracic cervical spine; a bilateral 
foot condition; third metatarsal stress; a bilateral ear 
condition; pelvic inflammatory disease; and an ulcer 
condition.  Additionally, at a November 2002 hearing before 
the Board, the veteran's representative requested that a 
claim for entitlement to an increased evaluation for service-
connected headaches be considered as well.  These claims are 
not currently on appeal before the Board, however, and so the 
Board has no jurisdiction to entertain these claims at this 
time.  Accordingly, the claims are referred back to the RO 
for any necessary action.  See 38 C.F.R. § 20.200 (2002).


FINDINGS OF FACT

1.  With regards to the veteran's request to reopen her 
claims for entitlement to service connection for cold injury 
residuals and a duodenal ulcer, the RO has sufficiently 
complied with the requirements of the Veterans Claims 
Assistance Act of 2000. 

2.  An unappealed October 1980 rating decision denied 
entitlement to service connection for cold injury residuals.
3.  Evidence associated with the claims folder since the 
October 1980 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for cold injury residuals.

4.  An unappealed April 1984 rating decision denied 
entitlement to service connection for a duodenal ulcer.

5.  Evidence associated with the claims folder since the 
April 1984 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a duodenal ulcer.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied entitlement 
to service connection for cold injury residuals is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2002).

2.  Evidence associated with the claims folder since the 
October 1980 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for cold injury residuals have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2002).

3.  The April 1984 rating decision that denied entitlement to 
service connection for a duodenal ulcer is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2002).

4.  Evidence associated with the claims folder since the 
April 1984 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a duodenal ulcer have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For purposes of evaluating the veteran's request to reopen 
her claims, the Board finds that the RO has essentially met 
its duties as required under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 
9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board observes that there is a current 
difference of opinion as to whether the VCAA applies to 
requests to reopen claims based upon the submission of new 
and material evidence.  The Board finds, however, that as it 
is reopening these claims to the veteran's benefit and 
remanding them to the RO with instructions to conduct all 
necessary VCAA notice and development prior to issuing a 
decision on the merits of the claims, there is no resultant 
prejudice to the veteran in now proceeding on a decision 
concerning her request to reopen these claims.

The veteran originally filed for entitlement to service 
connection for cold injury residuals and a duodenal ulcer 
shortly after service.  In an October 1980 rating decison, 
the claim for service connection for cold injury residuals 
was denied for lack of competent medical evidence of current 
disability.  The RO deferred a decision on the issue of 
service connection for a duodenal ulcer.  The veteran did not 
appeal the October 1980 rating decision that denied service 
connection for cold injury residuals, and so it subsequently 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

In an April 1981 rating decision, the RO declined the 
veteran's claim for service connection for a duodenal ulcer, 
finding that there was no evidence of current disability.  In 
September 1983, the veteran filed a request to reopen this 
claim, and the RO reviewed it again on its merits in an April 
1984 rating decision.  In that decision, however, the RO 
again denied the claim for lack of competent medical evidence 
of a current disability.  The veteran did not appeal this 
decision, and so it later became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  In May 1984, the veteran submitted 
additional evidence in support of this claim, but the RO 
declined to reopen it in a June 1984 decision, finding that 
this evidence was duplicative of evidence already of record. 
With regard to the current appeal, the veteran filed a 
request to reopen both of these claims in December 1998.  In 
an October 1999 rating decision, the RO denied both claims on 
their merits, finding that there was no evidence of current 
disability attributable to cold injury residuals or from a 
duodenal ulcer.  The veteran timely appealed this rating 
decision to the Board.

The Board notes that, since the last final October 1980 and 
April 1984 rating decisions, much additional evidence has 
been associated with the claims folder in support of the 
veteran's request to reopen these claims.  This evidence 
includes treatment records from several private providers, VA 
treatment records, VA examination reports, written statements 
and argument from the veteran and her representative, and 
testimony provided by the veteran at a Board hearing. 

On its own determination, the Board finds that evidence 
associated with the claims file since the October 1980 and 
April 1984 final rating decisions is both new and material to 
the veteran's claims.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Much of the evidence now presented by 
the veteran was not available during the time of the last 
final decisions on these matters, and therefore the Board 
considers it to be new.  

The Board also finds that some of this new evidence is 
material to the veteran's claims.  At the time of the October 
1980 rating decision denying service connection for cold 
injury residuals, there was no competent medical evidence of 
record to support a finding of current disability 
attributable to the cold injuries suffered by the veteran in 
service.  Several recent treatment records, however, 
including a July 2002 VA treatment record, a July 1998 
HealthSouth record, and a June 1997 record from S.Z., M.D., 
document potentially relevant symptomatology including foot 
pain and swelling, as well as finger numbness and pain.  

At the time of the April 1984 rating decision denying service 
connection for a duodenal ulcer, the RO found that there was 
no evidence of current disability.  The Board observes, 
however, that within many of the private and VA medical 
records recently associated with the claims file, there is 
documentation of treatment for gastrointestinal problems, and 
the Board specifically notes that a December 1999 VA 
treatment record includes a diagnosis of ulcer disease.  

Accordingly, the Board finds that the aforementioned evidence 
is neither cumulative nor redundant of evidence already of 
record, and so it is material to the veteran's claims.  
Accordingly, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for entitlement to service connection for cold injury 
residuals and a duodenal ulcer, and the Board will therefore 
reopen these claims for full review.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 
314 (1999); Justus v. Principi, 3 Vet. App. 510 (1992). 

As previously noted, the Board will not proceed with decision 
on the merits of these claims at this time.  Instead, these 
matters will first be remanded to the RO for all necessary 
action and development.  


ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
cold injury residuals is granted.

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a duodenal ulcer is granted.


REMAND

As noted above, the Board has now reopened the veteran's 
claims for entitlement to service connection for cold injury 
residuals and for a duodenal ulcer for evaluation on their 
merits.  Additionally, a claim for an increased evaluation 
for service-connected low back syndrome is also on appeal.  
All of these matters, however, require remand to the RO for 
additional development at this time.  

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must come forward first with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claims on appeal, the Board determined that the 
veteran needed to be advised further as to the laws and 
regulations pertinent to her claims, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to her claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in March 2003, advising 
her of this information, and affording her an opportunity to 
respond within 30 days.  The veteran thereafter submitted 
additional evidence for consideration in April 2003, along 
with a waiver of consideration of this particular evidence by 
the RO.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allows the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid because, in providing only 
30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violates the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  Therefore, the Board must remand 
the veteran's claims to the RO for a review as to whether all 
evidence needed to consider her claims has been obtained, and 
for the issuance of a supplemental statement of the case 
(SSOC) regarding all evidence received since the March 2002 
statement of the case.  (Although the veteran provided a 
limited waiver of RO review for evidence she submitted in 
April 2003, the Board cannot deem that to be a waiver of RO 
review of all additional evidence that may need to be 
gathered in support of her claims.  Specifically, the Board 
notes that additional development is required in this matter, 
and it appears that absent a complete waiver from the 
veteran, the Board is precluded from reviewing this evidence 
prior to RO consideration.) 

Finally, because the record reflects that the RO has not yet 
fully considered whether any additional notification or 
development action is required under the VCAA for the 
veteran's claims, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue any decision at 
this time.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, these claims are REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
has been taken for all claims.  As 
necessary, this action should include 
written notice to the veteran and her 
representative of the provisions of the 
VCAA and the laws applicable to the 
claims, as well as the roles of VA and the 
veteran in identifying and gathering 
evidence relevant to the claims per 
Quartuccio.  Regarding the claim for an 
increased evaluation for low back 
syndrome, the Board observes that the 
requirements for evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002), have changed and may be applicable 
to the claim, and so the veteran should 
receive specific notice of this change.  
See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran and her 
representative should be afforded the 
appropriate period of time for response to 
all written notice as required by law.  

2.  The veteran recently indicated that 
she has applied for social security 
disability benefits.  Additionally, in a 
May 2001 communication, she reported that 
there are pertinent outstanding records of 
treatment at the office of Edgardo C. 
Mojares, M.D.  The RO should undertake all 
necessary efforts to associate these 
records with the claims file.

3.  The RO should determine whether a new 
VA examination is required to assess the 
veteran's current level of disability from 
low back syndrome, and determine  whether 
to obtain a medical examination with a 
nexus opinion regarding either of the 
pending service connection claims.   

4.  Thereafter, the RO should readjudicate 
all three claims.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or her representative.  

Thereafter, any unresolved matters should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of these 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
she desires to have considered in connection with these 
claims.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



